Opinion filed September 23, 2021




                                       In The


        Eleventh Court of Appeals
                                   ______________

                              No. 11-19-00366-CR
                               ______________

 KAREN WINDAM BROWN A/K/A CAREN JEAN WINDHAM,
                  Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR26598


                     MEMORANDUM OPINION
      Appellant, Karen Windam Brown a/k/a/ Caren Jean Windham, was indicted
for the third-degree felony offense of knowingly possessing less than one gram of
methamphetamine in a drug-free zone.           TEX. HEALTH & SAFETY CODE ANN.
§§ 481.115(b), 481.134(d)(1) (West 2017). Appellant waived her right to a jury trial,
and after a bench trial, the trial court found Appellant guilty of the indicted offense,
found an enhancement allegation to be true, and assessed her punishment at five
years’ imprisonment in the Institutional Division of the Texas Department of
Criminal Justice. The trial court sentenced Appellant accordingly. In a single issue,
Appellant challenges the legal sufficiency of the evidence to support her conviction.
We affirm.
                              I. Factual Background
      On July 27, 2018, Officers James Wells and Kayla Moore of the Brownwood
Police Department were dispatched to the Savoy apartment complex to investigate
an aggravated robbery complaint. The Savoy apartment complex is located within
one thousand feet of the Brownwood Middle School and is known by law
enforcement to be situated in an area with a high-crime rate and a propensity for
significant drug trafficking. Upon arriving at the apartment complex, Officers Wells
and Moore made contact with the complainant, David West, who advised that
Appellant had threatened him with a gun. West further advised the officers that
Appellant was a resident of the apartment complex, and he directed the officers to
the unit where Appellant resided.
      Officers Wells and Moore knocked on the door of the apartment where
Appellant purportedly resided. Appellant opened the door and allowed both officers
to enter her apartment; Appellant was alone. After they entered, Officer Wells saw
the ceramic “fake gun” that Appellant used to threaten West. As Officer Wells
conversed with Appellant about the circumstances of the threats that Appellant had
made to West, Officer Moore noticed two pipes in plain view on Appellant’s coffee
table. The pipes resembled methamphetamine pipes and were located inside a
koozie. Officer Moore also observed that the pipes contained visible burnt residue,
which indicated that the pipes had been used.
      Appellant told the officers that she did not use methamphetamine and that she
had not used the pipes for any type of drug use, on that date or any other date. She
                                         2
testified at trial that she most likely purchased the pipes and various other items at a
garage sale; however, Officer Wells testified that Appellant told him that she
obtained the pipes from another man, whose name she could not recall. The pipes
discovered in Appellant’s apartment were seized by the officers, and Appellant was
arrested.
       As a result of a limited search of Appellant’s apartment, no methamphetamine
was found. However, one of the pipes that was seized from Appellant’s apartment
was field tested by Officer Moore, and the contents of the same pipe was later
analyzed by William L. Todsen, a forensic chemist with the Texas Department of
Public Safety. The results of Todsen’s forensic testing revealed that the pipe
contained a trace amount of methamphetamine.
       During her interaction with Officers Wells and Moore, Appellant was
agitated; her body was constantly twitching; and she “rambled” when she spoke to
them. Appellant’s erratic and agitative behavior persisted as she was transported to
the law enforcement center in Brownwood. According to Officer Wells, Appellant’s
behavior was consistent with methamphetamine use. Nevertheless, Appellant, and
other witnesses who testified on her behalf, stated that the effects of Appellant’s
prolonged, excessive alcohol consumption caused her to shake, to become irritable,
and to act erratically.
                II. Standard of Review – Sufficiency of the Evidence
       In her sole issue, Appellant contends that the evidence is legally insufficient
to support her conviction. Specifically, Appellant contends that the evidence cannot
support her conviction for knowingly possessing a controlled substance as charged
because (1) the pipes that were seized from her apartment only contained a trace
amount of methamphetamine that could not be weighed or measured and (2) no
“other evidence” existed to link Appellant to the methamphetamine or to show that
she knew the substance in either pipe was methamphetamine.
                                           3
       We review a challenge to the sufficiency of the evidence, regardless of
whether it is denominated as a legal or factual sufficiency challenge, under the
standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v.
State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286,
288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we
review all of the evidence in the light most favorable to the verdict to determine
whether any rational trier of fact could have found the essential elements of the
charged offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Zuniga v.
State, 551 S.W.3d 729, 732 (Tex. Crim. App. 2018); Isassi v. State, 330 S.W.3d 633,
638 (Tex. Crim. App. 2010).
       Viewing the evidence in the light most favorable to the verdict requires that
we consider all of the evidence admitted at trial, including improperly admitted
evidence. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). As such, we defer to the
factfinder’s credibility and weight determinations because the factfinder is the sole
judge of the witnesses’ credibility and the weight their testimony is to be afforded.
Winfrey, 393 S.W.3d at 768; Brooks, 323 S.W.3d at 899; Clayton, 235 S.W.3d at
778. This deference accounts for the factfinder’s duty to resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences from basic facts
to ultimate facts. Jackson, 443 U.S. at 319; Zuniga, 551 S.W.3d at 732; Clayton,
235 S.W.3d at 778. We may not reevaluate the weight and credibility of the evidence
to substitute our judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d
735, 740 (Tex. Crim. App. 1999). Therefore, if the record supports conflicting
inferences, we presume that the factfinder resolved the conflicts in favor of the
verdict, and we defer to that determination. Jackson, 443 U.S. at 326; Merritt v.
State, 368 S.W.3d 516, 525–26 (Tex. Crim. App. 2012); Clayton, 235 S.W.3d at
778.
                                         4
      Because the standard of review is the same, we treat direct and circumstantial
evidence equally. Isassi, 330 S.W.3d at 638; Clayton, 235 S.W.3d at 778; Hooper
v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). It is not necessary that the
evidence directly prove the defendant’s guilt. Rather, circumstantial evidence is as
probative as direct evidence in establishing the guilt of an actor and can, without
more, be sufficient to establish his guilt. Carrizales v. State, 414 S.W.3d 737, 742
(Tex. Crim. App. 2013) (citing Hooper, 214 S.W.3d at 13). A guilty verdict does
not require that every fact must directly and independently prove a defendant’s guilt.
Hooper, 214 S.W.3d at 13. Instead, the cumulative force of all the incriminating
circumstances is sufficient to support the conviction. Id. Therefore, in evaluating
the sufficiency of the evidence, we must consider the cumulative force of all the
evidence. Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017); Murray v.
State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015).
                                    III. Analysis
      A person commits the offense of possession of a controlled substance if she
intentionally or knowingly possesses a controlled substance in the applicable penalty
group without a valid prescription. See HEALTH & SAFETY § 481.115(a), (b).
Possession is defined as “actual care, custody, control, or management.” TEX. PENAL
CODE ANN. § 1.07(a)(39) (West 2021). Therefore, to prove unlawful possession of
a controlled substance, the State must show beyond a reasonable doubt that (1) the
defendant exercised actual care, custody, control, or management over the substance
and (2) the defendant knew the substance in her possession was contraband. Tate v.
State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016); Brown v. State, 911 S.W.2d
744, 747 (Tex. Crim. App. 1995); Hughitt v. State, 539 S.W.3d 531, 538 (Tex.
App.—Eastland 2018), aff’d, 583 S.W.3d 623 (Tex. Crim. App. 2019).
      To be convicted of this offense, there is no requirement that the defendant
must possess a usable amount of a controlled substance. Joseph v. State, 897 S.W.2d
                                          5
374, 376 (Tex. Crim. App. 1995); see HEALTH & SAFETY § 481.002(38) (West Supp.
2020), § 481.115(a) (West 2017). Instead, it has been held that, “when the quantity
of a substance possessed is so small that it cannot be measured, there must be
evidence other than mere possession to prove that the defendant knew the substance
in [her] possession was a controlled substance.” King v. State, 895 S.W.2d 701, 703
(Tex. Crim. App. 1995) (quoting Shults v. State, 575 S.W.2d 29, 30 (Tex. Crim. App.
[Panel Op.] 1979)); see also Joseph, 897 S.W.2d at 376. While one’s presence at
the location where the drugs are found is, without more, insufficient to prove
possession, such presence can be sufficient to establish possession when combined
with “other evidence.” Evans v. State, 202 S.W.3d 158, 162 (Tex. Crim. App. 2006).
As such, the evidence must be analyzed in combination, rather than independently,
to determine if it is sufficient to prove each element of the charged offense beyond
a reasonable doubt. Id. at 166.
      Appellant contends that the State did not establish that she knowingly
possessed a controlled substance because the State did not link Appellant to the
methamphetamine that was found in the pipe that was discovered in her apartment.
Thus, Appellant would appear, in part, to rely upon the “affirmative links rule” in
support of her challenge to the sufficiency of the evidence. See Evans, 202 S.W.3d
at 162; Pollan v. State, 612 S.W.2d 594, 596 (Tex. Crim. App. [Panel Op.] 1981).
      “The ‘affirmative links rule’ is designed to protect the innocent bystander
from conviction based solely upon his fortuitous proximity to someone else’s drugs.”
Poindexter v. State, 153 S.W.3d 402, 406 (Tex. Crim. App. 2005), overruled in part
on other grounds by Robinson v. State, 466 S.W.3d 166 (Tex. Crim. App. 2015).
Therefore, if the accused was not in exclusive possession of the location where the
substance was found, it cannot be concluded that the accused had knowledge of or
control over the contraband unless additional independent facts and circumstances
exist to affirmatively link the accused to the contraband. Poindexter, 153 S.W.3d at
                                         6
406; see Evans, 202 S.W.3d at 162 n.12 (listing affirmative links recognized by
courts).1 The number of “links” that can be identified is not particularly significant;
rather, what is controlling is the “logical force” or degree to which the “links” that,
alone or in combination, do exist and tend to affirmatively link the accused to the
contraband. Evans, 202 S.W.3d at 162.
        Here, whether characterized as “other evidence” or simply evidence that
“linked” Appellant to the contraband that the officers discovered and seized from
her apartment, the State adduced, and the record contains, sufficient evidence that
Appellant knowingly possessed a controlled substance as charged in the indictment.
Such evidence, although not particularly exhaustive, included that: (1) Appellant
was alone and the only resident of the apartment where the pipes that contained
methamphetamine were discovered; (2) no one, except Appellant, had access to the
apartment; (3) Appellant had exclusive possession of the apartment when Officers
Wells and Moore were granted entry to the apartment; (4) the officers noticed two
pipes that resembled methamphetamine pipes in plain view on the coffee table in
Appellant’s apartment; (5) Appellant had exclusive control of the pipes; (6) the pipes
were within her reach and accessible to her; (7) Appellant’s demeanor and
behavioral traits throughout her interactions with the officers (agitation, twitchy and
fidgety body movements, and rambling speech) were consistent with and indicative
of methamphetamine use; and (8) Appellant’s apartment was located in a high-crime


        1
         Courts have identified the following non-exclusive factors as affirmative links that may establish
an accused’s knowing possession of a controlled substance or other contraband: (1) the accused’s presence
when a search is conducted; (2) whether the contraband was in plain view; (3) the accused’s proximity to,
and accessibility of, the contraband; (4) whether the accused was under the influence of narcotics when
arrested; (5) whether the accused possessed narcotics or other contraband when arrested; (6) whether the
accused made incriminating statements when arrested; (7) whether the accused attempted to flee;
(8) whether the accused made furtive gestures; (9) whether there was an odor of contraband; (10) whether
other contraband or drug paraphernalia were present; (11) whether the accused owned or had the right to
possess the place where the contraband was found; (12) whether the place where the contraband was found
was enclosed; (13) whether the accused was found with a large amount of cash; and (14) whether the
conduct of the accused indicated a consciousness of guilt. Evans, 202 S.W.3d at 162 n.12.
                                                    7
area that was known by law enforcement to involve a high level of drug trafficking.
See Evans, 202 S.W.3d at 163 (holding that the defendant exercised care, custody,
and control over drugs on a coffee table directly in front of him partly because the
contraband was in plain view and within arm’s reach).
      Furthermore, if additional facts and circumstances (“other evidence”)
establishes a person’s knowledge or control of a substance, the State need not show
that a minimum amount of the substance exists or that the substance possessed is
observable or visible to the naked eye in order to prove one’s knowing possession of
a controlled substance. See Joseph, 897 S.W.2d at 376; Cantu v. State, 546 S.W.2d
621, 622 (Tex. Crim. App. 1977). As enumerated above, the record before us is
replete with such “other evidence.” Additionally, although forensic testing revealed
the presence of methamphetamine in one of the pipes that was seized from
Appellant’s apartment, albeit a trace amount, to show the knowing possession of a
controlled substance the State is not required to establish that the amount of the
controlled substance is either measurable or subject to being assigned a specific
weight. See King, 895 S.W.2d at 704; Johnson v. State, 843 S.W.2d 238, 239 (Tex.
App.—Houston [14th Dist.] 1992, pet. ref’d) (no minimum weight of the contraband
is required to sustain a conviction for possession of a controlled substance). Here,
and contrary to Appellant’s contention, we cannot say that the evidence in the record
before us is insufficient to support her conviction.
      The factfinder is authorized to believe all, some, or none of any witness’s
testimony. Adelman v. State, 828 S.W.2d 418, 421 (Tex. Crim. App. 1992); Reyes v.
State, 465 S.W.3d 801, 805 (Tex. App.—Eastland 2015, pet. ref’d) (citing Sharp v.
State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986)); see Winfrey, 393 S.W.3d at
768; Brooks, 323 S.W.3d at 899. Notwithstanding the testimony of Appellant and
the witnesses she presented at trial, when, as in this case, the evidence conflicts, the
applicable standard of review requires that we presume the factfinder resolved any
                                           8
conflicts in favor of the verdict, and we defer to the factfinder’s determination in that
regard. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778. It is the factfinder’s
duty to resolve conflicts in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate facts. It is not our role or function
to engage in or make credibility determinations. See Jackson, 443 U.S. at 326;
Clayton, 235 S.W.3d at 778; Sanders v. State, 119 S.W.3d 818, 820 (Tex. Crim.
App. 2003). Therefore, we resolve any conflicting inferences, if supported by the
record, in favor of the factfinder’s determinations. Jackson, 443 U.S. at 326; Merritt,
368 S.W.3d at 525–26; Clayton, 235 S.W.3d at 778.
      Consistent with the applicable standards of review, we have carefully
reviewed all of the evidence in the light most favorable to the trial court’s verdict
and judgment. Irrespective of Appellant’s contentions, we hold that the record
before us contains sufficient evidence from which a rational factfinder could have
logically inferred and found beyond a reasonable doubt that Appellant knowingly
possessed a controlled substance in a drug-free zone as charged in the indictment.
Accordingly, because legally sufficient evidence supports Appellant’s conviction for
the charged offense, we overrule Appellant’s sole issue on appeal.
                               IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                               W. STACY TROTTER
                                               JUSTICE
September 23, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           9